DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 01/29/2020.
Claims 1 – 3 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,657,459 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also be found in patent ‘459 and patent ‘147.
In claim 1 of instant application, Applicant claims a version enforcement system having a server side and a client side including parameter servers having a plurality of parameter sets and a plurality of learners communicating with the plurality of parameter sets, the system comprising: a parameter collecting circuit configured to collect all of the parameter sets from the parameter servers; a version examining circuit configured to determine a version of the parameter set for each of the parameter servers; a mismatch detecting circuit configured to detects if a mismatch occurs between each of the parameter sets; and a local parameter updating circuit configured to automatically updates local parameters for a computation by a learner if the mismatch detecting circuit detects that there is not a mismatch.
Similar limitation also found in claim 1 of ‘459. Certain limitation found in claim 1 of ‘459 but not in claim 1 of instant application such as “a leader parameter… a follower parameter … a leader aggregated parameter generating circuit configured to generate a new leader version of a leader aggregated parameter set based on the leader parameter set data; an event broadcasting… a broadcast detecting …”
Further in claim 1 of ‘147, some limitation found in the claim but not in instant application such as “a determining circuit configured to determine a correct version… a requesting circuit… to request… a success checking circuit… to verify …”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f (pre- AJA 35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AJA 35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al, “More Effective Distributed ML via a Stale Synchronous Parallel Parameter Server”, Neutral Information Processing Systems (NIPS), 2013, Pages 1 – 9, [provided by Applicant].
♦As per claims 1 - 3,
Ho discloses a version enforcement system, and method, having a server side and a client side including parameter servers having a plurality of parameter sets and a plurality of learners communicating with the plurality of parameter sets (See page 1 -2, second paragraph of Ho), the system comprising:
“a parameter collecting circuit configured to collect all of the parameter sets from the parameter servers” See page 1 -2, second paragraph of Ho wherein “In this paper, we explore a path to such a system using the idea of a parameter server [22, 2], which we define as the combination of a shared key-value store that provides a centralized storage model (which may be implemented in a distributed fashion) with a synchronization model for reading/updating model values. The key-value store provides easy-to-program read/write access to shared parameters needed by all workers, and the synchronization model maximizes the time each worker spends on useful computation (versus communication with the server) while still providing algorithm correctness guarantees”.
“a version examining circuit configured to determine a version of the parameter set for each of the parameter servers” See page 2, paragraph 1, and Page 4 paragraph 3 of Ho wherein Ho teaches that each client can access the shared parameter through its own client library and update the parameter using its own update value, therefore each worker’s view of the parameter based on its update corresponds to the version of the parameter set; [“In SSP, workers can make updates δ to a parameter1 θ, where the updates follow an associative, commutative form θ ← θ + δ. Hence, the current true value of θ is just the sum over updates δ from all workers. When a worker asks for θ, the SSP model will give it a stale (i.e. delayed) version of θ that excludes recent updates δ. More formally, a worker reading θ at iteration c will see the effects of all δ from iteration 0 to c − s − 1, where s ≥ 0 is a user-controlled staleness threshold. In addition, the worker may get to see some recent updates beyond iteration c − s − 1. The idea is that SSP systems should deliver as many updates as possible, without missing any updates older than a given age — a concept referred to as bounded staleness [24]”, “SSPtable follows a distributed client-server architecture. Clients access shared parameters using a client library, which maintains a machine-wide process cache and optional per-thread2 thread caches (Figure 2); the latter are useful for improving performance, by reducing inter-thread synchronization (which forces workers to wait) when a client ML program executes multiple worker threads on each of multiple cores of a client machine”].
“a mismatch detecting circuit configured to detects if a mismatch occurs between each of the parameter sets” See page 2, paragraph 1 of Ho  teaches that for each worker, the parameter returned by the SSP model excludes recent updates δ from the multiple workers in which the exclusion indicates that there is a mismatch between the update values; Figure 1 further shows that there are mis- matches between the versions of each worker’s parameter updates; for example, worker 3 and worker 4 each has updates that are not necessarily visible to worker 1, therefore the exclusion of updates provides an indication that the version of each worker’s parameter sets is not matching), [“In SSP, workers can make updates δ to a parameter1 θ, where the updates follow an associative, commutative form θ ← θ + δ. Hence, the current true value of θ is just the sum over updates δ from all workers. When a worker asks for θ, the SSP model will give it a stale (i.e. delayed) version of θ that excludes recent updates δ. More formally, a worker reading θ at iteration c will see the effects of all δ from iteration 0 to c − s − 1, where s ≥ 0 is a user-controlled staleness threshold. In addition, the worker may get to see some recent updates beyond iteration c − s − 1. The idea is that SSP systems should deliver as many updates as possible, without missing any updates older than a given age — a concept referred to as bounded staleness [24]”].
“a local parameter updating circuit configured to automatically updates local parameters for a computation by a learner if the mismatch detecting circuit detects that there is not a mismatch” See page 2, paragraph 1 of Ho teaches updating parameters with the stale version (correct version) of the summed parameter sets, [“In SSP, workers can make updates δ to a parameter1 θ, where the updates follow an associative, commutative form θ ← θ + δ. Hence, the current true value of θ is just the sum over updates δ from all workers. When a worker asks for θ, the SSP model will give it a stale (i.e. delayed) version of θ that excludes recent updates δ”].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161